FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                           August 15, 2016
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                           No. 16-4005
                                                   (D.C. No. 2:11-CV-00806-DAK)
DAVID YOUNG,                                                  (D. Utah)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before LUCERO, MATHESON, and BACHARACH, Circuit Judges.
                 _________________________________

      David Young appeals the district court’s denial of the government’s motion to

strike his motion for sanctions as moot.1 Exercising jurisdiction under 28 U.S.C. § 1291,

we affirm.


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
        Young’s opening brief primarily argues that the district court erred in
refusing to consider his Fed. R. Civ. P. 60(b) motion. But his notice of appeal did
not designate the November 9, 2015 order denying the Rule 60(b) motion as moot as
the appealed order. Cf. Fed. R. App. P. 3(c)(1)(B). Nor did “other papers filed
within the time period for filing the notice of appeal provide” notice that he sought to
appeal that order. Denver & Rio Grande W. R.R. Co. v. Union Pac. R.R. Co., 119
        The United States filed this civil forfeiture case in 2011 against the proceeds of an

alleged money laundering scheme. Young intervened and asserted his rights to some of

the assets. In a separate criminal case, Young pled guilty in December 2013 to money

laundering and disclosure of procurement information. As part of his plea agreement, he

agreed to forfeit property which was involved in the illegal conduct—including the assets

for which Young had asserted rights in the civil case. The civil case was closed in March

2014.

        In October 2015, Young filed a Rule 60(b) motion bearing the civil forfeiture case

number, seeking to re-open the proceedings and the return of his property. Young then

filed a “Request for Relief” in this civil case expressly seeking relief from “the Court’s

order granting forfeiture against him on October 14, 2014.” Because the October 2014

order had been entered in the criminal case, and not the civil case, the district court

directed the clerk to docket the motion in the criminal case. The district court also denied

the Request for Relief as moot because it did not pertain to the instant civil case, but

noted that the motion remained pending in the criminal case. The court stated that Young

also “mistakenly filed his initial [60(b)] motion for relief in this case, but the court

instructed the Clerk’s office to instead file the motion in his criminal case.”

Subsequently, Young filed a Rule 11 motion for sanctions against the United States. The

motion bore the docket number for the civil case, but was filed in the criminal docket.


F.3d 847, 849 (10th Cir. 1997). We thus lack jurisdiction to review the court’s
judgment as to Young’s Rule 60(b) motion. See Bowles v. Russell, 551 U.S. 205,
210 (2007) (“The rule is well settled that failure to file a timely notice of appeal
defeats the jurisdiction of a court of appeals.” (quotation omitted)).
                                               2
The United States moved to strike the motion for sanctions in both the criminal and civil

cases. The district court denied as moot the government’s motion to strike in this civil

case because Young’s motion for sanctions did not appear on the civil docket. The court

further held that “there are no orders in the instant case against any property involving

Mr. Young, and nothing involving Mr. Young’s rights was adjudicated in this action.”

Thus, the court denied Young’s request that all filings be docketed in this case, and not in

his criminal case, and instructed him “to stop filing documents in this case because there

is no relief available.” Young timely appealed the order denying the motion to strike.

       Construing his pro se filings liberally, see Hall v. Bellmon, 935 F.2d 1106, 1110

(10th Cir. 1991), Young argues the district court improperly filed his motion for

sanctions in the criminal case rather than the civil case, thereby effectively denying the

relief requested as to the civil action. We review a district court’s decisions regarding a

motion for sanctions and a motion to strike for abuse of discretion. Hughes v. City of

Fort Collins, 926 F.2d 986, 988 (10th Cir. 1991) (motion for sanctions); Fowler Bros. v.

Young, 91 F.3d 1367, 1377 (10th Cir. 1996) (motion to strike).2 But Young does not

offer any argument contesting the district court’s holding that his filings will not be

received in the instant case because “nothing involving Mr. Young’s rights was

adjudicated in this action.” Thus, any argument challenging the district court’s

       2
         The government argues the order denying the motion to strike was not a
final, appealable order because it did not end the civil proceedings on the merits or
otherwise terminate the case. For purposes of this appeal, we construe the denial of
the motion to strike as a denial of Young’s motion for sanctions. A Rule 11 motion
may “be made after the principal suit has been terminated.” Cooter & Gell v.
Hartmarx Corp., 496 U.S. 384, 396 (1990). And the denial of a Rule 11 motion is
appealable. See Hughes, 926 F.2d at 988.
                                              3
reasoning for denying sanctions by refusing to file the motion in the civil case is waived.

See Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 679 (10th Cir. 1998) (“Arguments

inadequately briefed in the opening brief are waived.”).3

       We AFFIRM the district court’s denial of the government’s motion to strike.

The government’s motion to dismiss this appeal is DENIED. Because Young has

failed to show the “existence of a reasoned, nonfrivolous argument on the law and

facts in support of the issues raised,” Buchheit v. Green, 705 F.3d 1157, 1161 (10th

Cir. 2012) (quotation omitted), his motion to proceed in forma pauperis is DENIED.


                                              Entered for the Court


                                              Carlos F. Lucero
                                              Circuit Judge



       3
         We note, however, that the district court’s finding that Young “mistakenly”
filed his motions in the civil proceeding was clearly erroneous. See Manning v.
United States, 146 F.3d 808, 812 (10th Cir. 1998) (“This court must accept the
district court’s factual findings unless they are clearly erroneous.”). “A finding of
fact is clearly erroneous if it is without factual support in the record or if the
appellate court, after reviewing all of the evidence, is left with a definite and firm
conviction that a mistake has been made.” Id. (quotation omitted). Both Young’s
60(b) motion and his motion for sanctions bore the civil case number and stated that
they pertained to an “action seeking forfeiture of several assets owned by David
Young and other individuals who were his co-defendants in a criminal matter.” His
60(b) motion further noted “[t]he facts giving rise to the criminal case are identical to
this [civil] matter.” Contrary to the district court’s finding, we are left with the
definite and firm conviction that Young intended to direct his filings at the civil, and
not the criminal, proceedings. A court may not direct filings to the wrong case
docket, only to then deny relief because the filings do not appear in the correct case
docket. Nevertheless, that the court improperly docketed Young’s filings in the
criminal case does not affect our holding that Young waived any challenge to the
court’s holding that his filings cannot be docketed in this civil case.
                                             4